Citation Nr: 1208219	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO. 08-30 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder. 

2.  Entitlement to service connection for carpal tunnel syndrome, claimed as a right hand disorder.



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel

INTRODUCTION

The Veteran had active service from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The claims file was subsequently transferred to the RO in Roanoke, Virginia. 

The Board notes that the Veteran's appeal originally included the issue of entitlement to a low back disorder.  However, during the pendency of the appeal, the RO granted that claim in a December 2010 decision. Therefore, that issue is no longer on appeal, and no further consideration is necessary. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Upon review, the Board finds that further development is necessary.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the United States Court of Appeals for Veterans Claims (Court) held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

With regard to his claim for a bilateral ankle disorder, the Veteran's service treatment records show that he fractured his right ankle in February 1977 and sprained it in August 1978.  At his January 1979 separation examination, he was noted as having fractured his right ankle with no residual deformity.  In his January 1979 report of medical history, he answered "yes" to the question "[h]ave you ever had or have you now...broken bones?"  The Veteran's service treatment records also confirm that he sprained his left ankle in June 1977.  An x-ray was obtained, which revealed no significant abnormality; however, his ankle was placed in a cast.  In October 1977, the Veteran stated that his left ankle had continued to hurt since the June 1977 sprain. 

In an October 2008 statement, the Veteran asserted that he was "still having problems" with his ankle.  He did not specify which ankle was bothering him. Although the Veteran's post-service treatment records do not show treatment for an ankle disorder, he is competent to report that he experiences symptoms of a disability, such as pain. Layno v. Brown, 6 Vet. App. 465 (1994).  The post-service medical records are very sparse with the earliest records being from 1993, and the Board does not have sufficient medical evidence to ascertain whether his current symptoms are related to service. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d).  Because the Veteran has symptoms of a current disorder (i.e., ankle pain), and there is documented evidence of injuries to both ankles in service, an examination is necessary to determine the nature and etiology of any current disorder. 

With regard to his claim for carpal tunnel syndrome, the Veteran's service treatment records show that he injured his right hand in a fight in February 1977.  He had swelling and tenderness with crepitation at the fourth metacarpal joint.  An x-ray of his hand showed no fracture or other abnormality; however, his January 1979 separation examination noted a fractured right thumb. 

The Veteran's post-service VA treatment records show that he complained of bilateral hand numbness in August 2002 for the previous several weeks. The physician's impression was bilateral peripheral neuropathy in a glove distribution. In July 2003, the Veteran told a VA physician that he had bilateral hand numbness for the previous three to five years and that he had been diagnosed with carpal tunnel syndrome.  In November 2007, he underwent a nerve conduction study with a private physician at which time he was diagnosed with bilateral carpal tunnel syndrome, and the physician found that the findings "appear[ed] chronic."  In his February 2008 notice of disagreement, the Veteran asserted that his symptoms had been present since service. 

As noted above, there is a considerable gap in the Veteran's post-service treatment records, and the Board does not have sufficient medical evidence to ascertain whether his current symptoms are related to his symptomatology in service. McLendon, 20 Vet. App. at 83, see also Colvin v, 1 Vet. App. at 174; 38 U.S.C.A. 
§ 5103A(d).  Therefore, an examination is necessary to determine the nature and etiology of any current disorder. 

The Board observes that the Veteran is currently incarcerated, and as such, scheduling him for examinations may be problematic.  However, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans." Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine the Veteran. Id.  

On remand, the RO should take reasonable steps to attempt to schedule the Veteran for examinations as outlined above.  The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  In particular, the Manual acknowledges that some state laws restrict the movement of an access to prison inmates and that it may not be possible for an incarcerated veteran to be examined at a VA medical facility or for Veterans Health Administration (VHA) personnel to perform the examination at the prison.  The Manual states that, when an examination of an incarcerated veteran is required, the RO and/or local VHA Medical Examination Coordinator should confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel or examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA. See M21-1MR, Part III.iv.3.A.11.d. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his ankles and right hand.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

2.  After obtaining any identified and available records, the Veteran should be afforded a VA examination to determine the nature and etiology of any ankle disorder that may be present.  To the extent possible, the RO and/or the local VHA Medical Examination Coordinator should confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel or examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA. See M21-1MR, Part III.iv.3.A.11.d. See also Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran was treated during service in February 1977 for a right ankle fracture and August 1978 for a right ankle sprain.  He was also treated in June 1978 and October 1978 for a left ankle sprain. 

The examiner should identify all current ankle disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the current disorder is related to the Veteran's symptomatology and injuries in service or is otherwise causally or etiologically related to his military service. 

In making these determinations, the examiner is also asked to address the Veteran's October 2008 statement regarding continuity of his symptomatology. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After obtaining any identified and available records, the Veteran should be afforded a VA examination to determine the nature and etiology of any carpal tunnel syndrome he may have.  To the extent possible, the RO and/or the local VHA Medical Examination Coordinator should confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel or examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA. See M21-1MR, Part III.iv.3.A.11.d. See also Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran was treated during service in February 1977 for a right hand injury. 

The examiner should identify all current right hand disorders and specifically comment as to whether the Veteran has carpal tunnel syndrome.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the current disorder is related to the Veteran's symptomatology and injury in service or is otherwise causally or etiologically related to his military service. 

In making these determinations, the examiner is also asked to address the Veteran's February 2008 statement regarding continuity of his symptomatology. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


